Case 20-70115-hdh11 Doc 26-1 Filed 07/10/20                      Entered 07/10/20 17:42:56               Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION

     IN RE:                                                         § CHAPTER 11
                                                                    §
     BOWIE REAL ESTATE HOLDINGS, LP                                 § CASE NO. 20-70115-hdh11
                                                                    §
                                                                    §
              DEBTOR.                                               §

     ORDER GRANTING CROSSFIRST BANK’S MOTION TO DISMISS THE DEBTOR’S
        CHAPTER 11 BANKRUPTCY CASE PURSUANT TO 11 U.S.C. § 1112(b)(1)

          This matter came before this Court at a hearing, upon due and proper notice, on the Motion

 to Dismiss the Bankruptcy Case of Bowie Real Estate Holdings, LP (the “Motion”)1 filed by

 CrossFirst Bank (“CrossFirst”). This Court, having considered the Motion, any responses and

 objections thereto, and the exhibits, testimony, and arguments at the hearing on the Motion, finds

 that the Motion should be granted. It is therefore:

          ORDERED that the Motion is GRANTED in its entirety; and it is further




 1
          Unless otherwise stated herein, all capitalized terms shall have the meanings assigned to them in the Motion.


 26123397V.3
Case 20-70115-hdh11 Doc 26-1 Filed 07/10/20          Entered 07/10/20 17:42:56      Page 2 of 2




         ORDERED that the above-captioned proceeding is dismissed pursuant to section 1112(b)

 for cause; and it is further

         ORDERED that this Court shall have jurisdiction over any and all disputes arising under

 this Order.

                                   ### END OF ORDER ###



 Prepared and Submitted by:

 Jackson Walker LLP
 Michael S. Held
 State Bar No. 09388150
 Vienna F. Anaya
 State Bar No. 24091225
 2323 Ross Avenue, Suite 600
 Dallas, Texas 75201
 (214)953-6700 – Telephone
 Email: mheld@jw.com
 Email: vanaya@jw.com

 ATTORNEYS FOR CROSSFIRST BANK




 26123397V.3
